         Case 1:20-cv-08572-PGG Document 22 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CERTAIN UNDERWRITERS AT LLOYD’S,
 LONDON,

                            Plaintiff,                                  ORDER
                     -against-
                                                                   20 Civ. 8572 (PGG)
 ALLIED PROFESSIONALS INSURANCE
 COMPANY,

                            Defendant.

PAUL G. GARDEPHE, United States District Judge:

               Plaintiff will file any Amended Complaint by February 22, 2021. If Defendant

wishes to move to dismiss the Amended Complaint, either for lack of subject matter jurisdiction

or for improper venue, or to move to transfer this matter to another district, it will submit a letter

to this effect by March 1, 2021. The letter will include a proposed briefing schedule that has

been discussed with opposing counsel.

               Discovery in this matter is stayed pending the outcome of the anticipated motion.

Dated: New York, New York
       February 11, 2021
